Defendant appeals from an order of the Sullivan County Court which denied his motion for an order, in the nature of coram nobis, to set aside a judgment of conviction against him for the crime of manslaughter in the first degree. Appellant was indicted for the crime of murder in the second degree. Upon arraignment he was represented by counsel and entered a plea of not guilty. Thereafter and during the course of a trial his plea of not guilty was withdrawn and he pleaded guilty to the crime of manslaughter in the first degree. One of appellant’s arguments is that he misunderstood the nature of the crime to which he pleaded and that his plea of guilty was mistakenly entered as a result of misapprehension on his part; that he understood from his counsel that the charge to which he pleaded guilty was one of “ involuntary manslaughter ”, which carried a punishment of only eighteen months. Appellant’s chief point appears to be a claim that he was not adequately represented by counsel, but from our examination of the record we feel that appellant has not sustained this contention. Counsel assigned to prosecute this appeal for appellant has very ably analyzed the record and presented every possible argument in favor of the defendant hut the record is such as to indicate that appellant was fully advised of the nature of the crime to which he pleaded guilty and of the possible consequences thereof. Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ. [See 2 A D 2d 611.]